 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE WARRANT
MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF
UNLESS IT HAS BEEN REGISTERED UNDER THOSE LAWS OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO IT THAT SUCH DISPOSITION IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
Right to Purchase 1,900,000 Shares of the
Common Stock of Ethos Environmental, Inc.
 
ETHOS ENVIRONMENTAL, INC.
 
Common Stock Purchase Warrant
 
For good and valuable consideration, the receipt of which is hereby
acknowledged, Ethos Environmental, Inc, a Nevada corporation (the “Company”),
hereby grants to National Advisors, Inc. (the “Holder”), the right, but not the
obligation, to purchase from the Company at any time or from time to time on or
before 5:00 p.m., Pacific Standard Time on the Expiration Date, as defined
below, ONE MILLION NINE HUNDRED THOUSAND (1,900,000) fully paid and
nonassessable shares of common stock of the Company (the “Common Stock”) at a
purchase price per share equal to the Purchase Price, as defined below. The
number of such shares of Common Stock and the Purchase Price are subject to
adjustment as provided in this Warrant. The Expiration Date shall be March 31,
2010.
 
1.  Exercise of Warrant.
 
(a)  Cash Exercise. This Warrant may be exercised by the Holder hereof in full
or in part at any time or from time to time until the Expiration Date by
surrender of this Warrant and the subscription form annexed hereto (duly
executed by the Holder), to the Company, and by making payment, in cash or by
certified or official bank check payable to the order of the Company, in the
amount obtained by multiplying (a) the number of shares of Common Stock
designated by the Holder in the subscription form by (b) the Purchase Price then
in effect. On any partial exercise the Company will forthwith issue and deliver
to or upon the order of the Holder hereof a modification of this Warrant,
providing in the aggregate on the face or faces thereof for the purchase of the
number of shares of Common Stock for which such Warrant may still be exercised.
 
(b)  Net Exercise. In lieu of exercising this Warrant as provided above, the
Holder may elect to receive, without the payment by the Holder of any additional
consideration, shares of Common Stock equal to the value of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant at the principal
office of the Company together with the exercise form attached hereto indicating
such election, in which event the Company shall issue to the holder hereof or
order a number of Warrant Shares computed using the following formula:
 
 
1

--------------------------------------------------------------------------------

 
 

   
 
X = Y (A - B) ÷ A
 
Where:
 
 
X =
 
 
The number of shares of Common Stock to be issued pursuant to this net exercise;
 
 
 
Y =
 
 
The number of shares of Common Stock in respect of which the net issue election
is made;
 
 
 
A =
 
 
The fair market value of one share of Common Stock at the time the net issue
election is made;
 
 
 
B =
 
 
The Exercise Price (as adjusted to the date of the net issuance).
 



 
For purposes of this Section 1(b), the fair market value of one share of Common
Stock as of a particular date shall be determined as follows: (i) if traded on a
securities exchange or through the Nasdaq Global Market, the value shall be
deemed to be the average of the closing prices of the securities on such
exchange or market over the thirty (30) day period ending three (3) days prior
to the net exercise election; (ii) if traded over-the-counter, the value shall
be deemed to be the average of the closing bid or sale prices (whichever is
applicable) over the thirty (30) day period ending three (3) days prior to the
net exercise; and (iii) if there is no active public market, the value shall be
the fair market value thereof, as determined in good faith by the Board of
Directors of the Company. Notwithstanding the foregoing, the Company shall not
be obligated to issue more than 200,000 shares to the Holder under this Section
1(b) during any 90 day period.
 
2.  Delivery of Stock Certificates, etc., on Exercise. As soon as practicable
after the exercise of this Warrant, and in any event within three business days
thereafter, the Company at its expense (including the payment by it of any
applicable issue or stamp taxes) will cause to be issued in the name of and
delivered to the Holder hereof a certificate for the number of fully paid and
nonassessable shares of Common Stock (or Other Securities) to which the Holder
shall be entitled on such exercise, plus, in lieu of any fractional share to
which the Holder would otherwise be entitled, cash equal to such fraction
multiplied by the then current fair market value (as reasonably determined by
the Company) of one full share, together with any other stock or other
securities or property (including cash, where applicable) to which the Holder is
entitled upon such exercise. "Other Securities" shall mean any stock (other than
Common Stock) and other securities of the Company or any other person (corporate
or otherwise) which the Holder at any time shall be entitled to receive, or
shall have received, on the exercise of this Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Sections 3 or 4.
 
3.  Adjustment.
 
(a)  Initial Purchase Price; Subsequent Adjustment of Price and Number of
Purchasable Shares. The initial purchase price for shares subject to this
Warrant will be $2.50 per share (the “Initial Purchase Price”), and will be
adjusted from time to time as provided below. The Initial Purchase Price or, if
such price has been adjusted, the price per share of Common Stock as last
adjusted pursuant to the terms hereof is referred to as the “Purchase Price”
herein. Upon each adjustment of the Purchase Price, the Holder will thereafter
be entitled to purchase, at the Purchase Price resulting from such adjustment,
the number of shares of Common Stock obtained by multiplying the Purchase Price
in effect immediately before such adjustment by the number of shares of Common
Stock purchasable pursuant to this Warrant immediately before such adjustment
and dividing the product by the Purchase Price resulting from such adjustment.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)  Definitions. For purposes of this Warrant, the following terms shall have
the meanings set forth below:
 
  

  (i)
"Exercise Price" shall mean the price, determined pursuant to this Section 3, at
which shares of Common Stock shall be deliverable upon exercise of this Warrant.
 
  (ii)
"Current Exercise Price" shall mean the Exercise Price immediately before the
occurrence of any event, which, pursuant to this Section 3, causes an adjustment
to the Exercise Price.
  (iii)
 "Convertible Securities" shall mean any indebtedness or shares of stock
convertible into or exchangeable for Common Stock.
 
  (iv)
"Options" shall mean any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities, including this Warrant.
  (v)
"Common Stock Outstanding" shall mean the aggregate of all Common Stock
outstanding and all Common Stock issuable upon exercise of all outstanding
Options and conversion of all outstanding Convertible Securities.
  (vi)
"Common Stock Equivalents" shall mean Convertible Securities and rights
entitling the holder thereof to receive, directly or indirectly, additional
shares of Common Stock without the payment of any consideration by such holder
for such additional shares of Common Stock or Common Stock Equivalents.
   

 
 
(c)  Adjustments to Exercise Price. Subject to Section 3(c)(13) below, the
Exercise Price in effect from time to time shall be subject to adjustment in
certain cases as follows:
 

  (i)
 Issuance of Additional Shares of Common Stock. In case the Company shall at any
time after the date of this Warrant issue or sell any Common Stock, Options,
Convertible Securities, or Common Stock Equivalents (hereinafter the "Additional
Shares of Common Stock") without consideration or for a consideration per share
less than the Current Exercise Price, then such Current Exercise Price shall
simultaneously with such issuance or sale be adjusted to an Exercise Price
(calculated to the nearest cent) determined by multiplying such Current Exercise
Price by a fraction,

 
(a)  the numerator of which shall be (x) the number of shares of Common Stock
outstanding at the close of business on the day immediately preceding the date
of such issuance or sale, plus (y) the number of shares of Common Stock which
the aggregate consideration received (or by the express provisions hereof is
deemed to have been received) by the Company for the total number of Additional
Shares of Common Stock so issued or sold would purchase at such then Current
Exercise Price, and
 
 
3

--------------------------------------------------------------------------------

 
 
(b)  the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the date of such issuance or sale after
giving effect to such issuance or sale of Additional Shares of Common Stock. For
the purpose of the calculation described in this Section 3, the number of shares
of Common Stock outstanding shall include, in addition to the number of shares
of Common Stock actually outstanding, (A) the number of shares of Common Stock
issuable upon the exercise of this Warrant if fully exercised on the day
immediately preceding the issuance or sale or deemed issuance or sale of
Additional Shares of Common Stock, and (B) the number of shares of Common Stock
which would be obtained through the exercise or conversion of all Options and
Convertible Securities outstanding on the day immediately preceding the issuance
or sale or deemed issuance or sale of Additional Shares of Common Stock.
 
For purposes of this Section 3, the following provisions shall also be
applicable:
 
(ii)  Cash Consideration. In case of the issuance or sale of Additional Shares
of Common Stock for cash, the consideration received by the Company therefor
shall be deemed to be the amount of cash received by the Company for such
shares.
 
(iii)  Non-Cash Consideration. In case of the issuance (otherwise than upon
conversion or exchange of Convertible Securities) or sale of Additional Shares
of Common Stock for consideration other than cash or for consideration a part of
which shall be other than cash, the fair value shall be determined reasonably
and in good faith by the consent or vote of the Board of Directors of the
Company.
 
(iv)  Options and Convertible Securities. In case the Company shall in any
manner issue or grant any Options or any Convertible Securities, the total
maximum number of shares of Common Stock issuable upon the exercise of such
Options or upon conversion or exchange of the total maximum amount of such
Convertible Securities at the time such Convertible Securities first become
convertible or exchangeable shall (as of the date of issue or grant of such
Options or, in the case of the issue or sale of Convertible Securities other
than where the same are issuable upon the exercise of Options, as of the date of
such issue or sale) be deemed to be issued and to be outstanding for the purpose
of this Section 3 and to have been issued for the sum of the amount (if any)
paid for such Options or Convertible Securities and the amount (if any) payable
or upon conversion or exchange of such Convertible Securities at the time such
Convertible Securities first become convertible or exchangeable; provided,
however, that, subject to the provisions of Section 3(c)(5), no further
adjustment of the Current Exercise Price shall be made upon the actual issuance
of any such Common Stock or Convertible Securities or upon the conversion or
exchange of any such Convertible Securities.
 
(v)  Change in Conversion Rate. If the rate at which any Convertible Securities
referred to in Section 3(c)(4) are convertible into or exchangeable for shares
of Common Stock shall change at any time (other than under or by reason of
provisions designed to protect against dilution), the Current Exercise Price in
effect at the time of such event shall forthwith be readjusted to the Exercise
Price that would have been in effect at such time had such Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
same were initially granted, issued or sold. If the additional consideration (if
any) payable upon the conversion or exchange of any Convertible Securities
referred to in Section 3(c)(4), or the rate at which any Convertible Securities
referred to in Section 3(c)(4) are convertible into or exchangeable for shares
of Common Stock, shall be reduced at any time under or by reason of provisions
with respect thereto designed to protect against dilution, then in case of the
delivery of shares of Common Stock upon conversion or exchange of any such
Convertible Securities, the Exercise Price then in effect hereunder shall, upon
issuance of such shares of Common Stock, be adjusted to such amount as would
have been obtained had such Convertible Securities never been issued and had
adjustments been made only upon the issuance of the shares of Common Stock
delivered as aforesaid and for the consideration actually received for such
Convertible Securities and the Common Stock.
 
 
4

--------------------------------------------------------------------------------

 
 
(vi)  Termination of Option or Conversion Rights. Upon the termination or
expiration of any right to purchase Common Stock under any Option or of any
right to convert or exchange Convertible Securities, the Current Exercise Price
shall, upon such termination, be changed to the Exercise Price that would have
been in effect at the time of such expiration or termination had such Option or
Convertible Securities, to the extent outstanding immediately prior to such
expiration or termination, never been issued, and the shares of Common Stock
issuable thereunder shall no longer be deemed to be Common Stock Outstanding.
 
(vii)  Stock Splits; Dividends; Distributions and Combinations. If the Company
shall at any time or from time to time after the date of this Warrant fix a
record date for the effectuation of a split or subdivision of the outstanding
shares of Common Stock or the determination of holders of Common Stock entitled
to receive a dividend or other distribution payable in additional shares of
Common Stock or Common Stock Equivalents, then, following such record date (or
the date of such dividend, distribution, split or subdivision if no record date
is fixed), the Exercise Price shall be appropriately decreased so that the
number of shares of Common Stock issuable on exercise of this Warrant shall be
increased in proportion to such increase in the number of outstanding shares of
Common Stock (including for this purpose, Common Stock Equivalents). If the
number of shares of Common Stock outstanding at any time after the date of this
Warrant is decreased by a combination of the outstanding shares of Common Stock,
then, following the record date of such combination, the Exercise Price shall be
appropriately increased so that the number of shares of Common Stock issuable
upon exercise of this Warrant shall be decreased in proportion to such decrease
in the number of outstanding shares of Common Stock.
 
(viii)  Other Dividends. If the Company shall declare a distribution payable in
securities of other companies, evidence of indebtedness issued by the Company or
other companies, assets (excluding cash dividends) or options or rights not
referred to in Section 3(c)(4), then, in each such case for the purpose of this
subsection 3, the holder of this Warrant shall be entitled to receive, without
the payment of any additional consideration, a proportionate share of any such
distribution as though it were the holder of the number of shares of Common
Stock of the Company issuable upon the exercise of this Warrant as of the record
date fixed for the determination of the holders of Common Stock of the Company
entitled to receive such distribution.
 
 
5

--------------------------------------------------------------------------------

 
 
(ix)  Recapitalizations. If at any time or from time to time there shall be a
recapitalization of the Common Stock (other than a subdivision, combination or
merger, sale of the voting stock of the Company or a sale of assets transaction
provided for elsewhere in this Section 3), provision shall be made so that the
holder of this Warrant shall thereafter be entitled to receive upon exercise of
this Warrant the number of shares of stock or other securities or property of
the Company or otherwise, to which a holder of Common Stock deliverable upon
such exercise would have been entitled on such recapitalization. In any such
case, appropriate adjustment shall be made in the application of the provisions
of this Section 3 with respect to the rights of the holder of this Warrant after
the recapitalization to the end that the provisions of this Section 3 (including
adjustment of the Exercise Price then in effect and the number of shares
purchasable upon exercise of this Warrant) shall be applicable after that event
as nearly equivalent as may be practicable.
 
(x)  Successive Changes. The above provisions of this Section 3 shall similarly
apply to successive issuances, sales, dividends or other distributions,
subdivisions and combinations on or of the Common Stock after the date of this
Warrant.
 
(xi)  Other Events Altering Exercise Price. Upon the occurrence of any event not
specifically described in this Section 3(c) as reducing the Exercise Price that,
in the reasonable exercise of the business judgment of the Board of Directors of
the Company reached in good faith, requires, on equitable principles, the
reduction of the Exercise Price, the Exercise Price will be so equitably
reduced.
 
(xii)  No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, recapitalization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Company, but will
at all times in good faith assist in the carrying out of all the provisions of
this Section 3 and in the taking of all such action as may be necessary or
appropriate in order to protect the exercise rights of the holder of this
Warrant against impairment.
 
(xiii)  Excluded Events. Notwithstanding any other provision in this
Section 3(c) which is inconsistent with or contrary to the terms of this
Paragraph 13, the Exercise Price shall not be adjusted by virtue of (a) the
issuance of capital stock to employees, consultants, officers or directors of
the Company pursuant to stock purchase or stock option plans or agreements
approved by the Board (and not exceeding 20% of the Company's Common Stock
Outstanding), (b) the issuance of securities in connection with acquisition
transactions, (c) the issuance of securities to financial institutions,
suppliers or lessors in connection with commercial credit arrangements,
equipment financings or similar transactions, (d) exercise of this Warrant, or
(e) the repurchase of Common Stock shares from the Company's employees,
consultants, advisors, service providers, officers or Directors at such person's
cost (or at such other price as may be agreed to by the Company's Board of
Directors).
 
 
6

--------------------------------------------------------------------------------

 
 
(xiv)  Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Exercise Price pursuant to this Section 3, the Company, at
its expense and upon request by the holder of this Warrant, shall compute such
adjustment or readjustment in accordance with the terms hereof and prepare and
furnish to the holder of this Warrant a certificate setting forth such
adjustment or readjustment and showing in reasonable detail the facts upon which
such adjustment or readjustment is based. The Company shall, upon the written
request at any time of the holder of this Warrant, furnish or cause to be
furnished to such holder a like certificate setting forth (a) such adjustment
and readjustment, (b) the Current Exercise Price, and (c) the number of shares
of Common Stock and the amount, if any, of other property which at the time
would be received upon the exercise of this Warrant.
 
4.  Further Assurances. The Company will take all action that may be necessary
or appropriate in order that the Company may validly and legally issue fully
paid and nonassessable shares of stock, free from all taxes, liens and charges
with respect to the issue thereof, on the exercise of all or any portion of this
Warrant from time to time outstanding.
 
5.  Notices of Record Date, etc.
 
In the event of:
 
(a)  any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend on, or any right to subscribe for, purchase or otherwise
acquire any shares of stock of any class or any other securities or property, or
to receive any other right, or
 
(b)  any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all of the assets of the Company to or the sale, consolidation or
merger of the Company with, to or into any other person, or
 
(c)  any voluntary or involuntary dissolution, liquidation or winding-up of the
Company;
 
then and in each such event the Company will mail or cause to be mailed to the
Holder, at least 20 days prior to such record date, a notice specifying (i) the
date on which any such record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, (ii) the date on which any such reorganization,
reclassification, recapitalization, transfer, consolidation, merger,
dissolution, liquidation or winding up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or Other
Securities) shall be entitled to exchange their shares of Common Stock (or Other
Securities) for securities or other property deliverable on such reorganization,
reclassification, recapitalization, transfer, consolidation, merger,
dissolution, liquidation or winding-up, and (iii) the amount and character of
any stock or other securities, or rights or options with respect thereto,
proposed to be issued or granted, the date of such proposed issue or grant and
the persons or class of persons to whom such proposed issue or grant is to be
offered or made. Such notice shall also state that the action in question or the
record date is subject to the effectiveness of a registration statement under
the Securities Act of 1933, as amended (the “Securities Act”), or a favorable
vote of stockholders if either is required. Such notice shall be mailed at least
20 days prior to the date specified in such notice on which any such action is
to be taken or the record date, whichever is earlier.
 
 
7

--------------------------------------------------------------------------------

 
 
6.  Reservation of Stock, etc., Issuable on Exercise of Warrants. The Company
will at all times reserve and keep available out of its authorized but unissued
shares of capital stock, solely for issuance and delivery on the exercise of
this Warrant, a sufficient number of shares of Common Stock (or Other
Securities) to effect the full exercise of this Warrant and the exercise,
conversion or exchange of any other warrant or security of the Company
exercisable for, convertible into, exchangeable for or otherwise entitling the
Holder to acquire shares of Common Stock (or Other Securities), and if at any
time the number of authorized but unissued shares of Common Stock (or Other
Securities) shall not be sufficient to effect such exercise, conversion or
exchange, the Company shall take such action as may be necessary to increase its
authorized but unissued shares of Common Stock (or Other Securities) to such
number as shall be sufficient for such purposes.
 
7.  Transfer of Warrant. This Warrant may only be transferred in compliance with
applicable law.
 
8.  No Rights as a Shareholder. This Warrant shall not entitle the Holder hereof
to any voting rights or other rights as a shareholder of the Company.
 
9.  Notices. Any notices and other communications required or permitted under
this Warrant shall be effective if in writing and delivered personally or sent
by telecopier, major overnight courier service or registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:
 
If to Holder:
 
National Advisors, Inc.
3712 Riviera Drive
San Diego, CA 92109
Attn: Mr. Dennis Schmucker
Facsimile: (619) 531-0969
 
If to the Company:
 
Ethos Environmental, Inc.
6800 Gateway Park
San Diego, California 92154
Attn: Mr. Enrique de Vilmorin
Facsimile (619) 575-9300



 
Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date delivered, if delivered personally, (b) one
business days after being sent, if sent by a major overnight courier service
such as Federal Express or DHL, (c) one business day after being sent, if sent
by telecopier with confirmation of good transmission and receipt, and (d) seven
business days after being sent, if sent by registered or certified mail, postage
prepaid. Each of the parties hereto shall be entitled to specify another address
by giving notice as aforesaid to the other.
 
 
8

--------------------------------------------------------------------------------

 
 
10.  Securities Laws. By acceptance of this Warrant, the Holder represents to
the Company that this Warrant is being acquired for the Holder’s own account and
for the purpose of investment and not with a view to, or for sale in connection
with, the distribution thereof, nor with any present intention of distributing
or selling the Warrant or the Common Stock issuable upon exercise of the
Warrant. The Holder acknowledges and agrees that this Warrant and the Common
Stock issuable upon exercise of this Warrant (if any) have not been (and at the
time of acquisition by the Holder, will not have been or will not be) registered
under the Securities Act or under the securities laws of any state, in reliance
upon certain exemptive provisions of such statutes. The Holder further
recognizes and acknowledges that because this Warrant and the Common Stock
issuable upon exercise of this Warrant are unregistered, they may not be
eligible for resale, and may only be resold in the future pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to a valid exemption from such registration
requirements.
 
11.  Legend. Unless theretofore registered for resale under the Securities Act,
each certificate for shares issued upon exercise of this Warrant shall bear the
following or a similar legend:
 
The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or any applicable state securities laws. The
securities have been acquired for investment and may not be resold, transferred
or assigned in the absence of an effective registration statement for the
securities under the Securities Act of 1933, as amended, or an opinion of
counsel acceptable to the Company that such disposition is in compliance with
the Securities Act and any applicable state securities laws.
 
12.  Miscellaneous. This Warrant and any terms hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be governed by and construed in accordance with the
laws of the State of California; provided, however, that if any California law
or laws require or permit the application of the laws of any other jurisdiction
to this Warrant, such California law or laws shall be disregarded with the
effect that the remaining laws of the State of California shall nonetheless
apply. The headings in this Warrant are for purposes of reference only and shall
not limit or otherwise affect any of the terms hereof. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on its
behalf by one of its officers thereunto duly authorized.
 
Dated: _____, 2007
 
ETHOS ENVIRONMENTAL, INC.
 
By: _______________________________
                                                                                   
Enrique de Vilmorin, President
 

 
9

--------------------------------------------------------------------------------

 

FORM OF EXERCISE
 
ETHOS ENVIRONMENTAL, INC.
 
(To be signed only on exercise of Warrant)
 
TO: ETHOS ENVIRONMENTAL, INC.
 
A. The undersigned Holder of the attached original, executed Warrant hereby
elects to exercise its purchase right under such Warrant with respect to shares
of Common Stock, as defined in the Warrant, of ETHOS Environmental, Inc., a
Nevada corporation (the “Company”).
 
B. The undersigned Holder is hereby paying the aggregate purchase price for such
shares of Common Stock (the “Exercise Shares”) (i) by the enclosed certified or
official bank check payable in United States dollars to the order of the Company
in the amount of $___________, or (ii) by wire transfer of United States funds
to the account of the Company in the amount of $______________, which transfer
has been made before or simultaneously with the delivery of this Form of
Exercise; or (iii) by electing to exercise the attached Warrant for __________
of the shares purchasable under the Warrant pursuant to the net exercise
provisions of Section 1(b) of the Warrant.
 
C. Please issue a stock certificate or certificates representing the appropriate
number of shares of Common Stock in the name of the undersigned Holder.
 
 
 By:

 Its:

 Dated:

 
      
 
      
 


 
      
 